DETAILED ACTION
	Claims 1-5 and 7-19 are pending. Claims 1-5 and 7-19 have been amended and claim 6 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al. (U.S. 6,452,650) in view of Toriyama et al. (U.S. 3,966,631).
Nakao et al. teaches a polymer dispersion type liquid crystal display element of light-scattering mode [col 1 lines 8-9] according to the following FIG. 35(a):

    PNG
    media_image1.png
    383
    522
    media_image1.png
    Greyscale
. Transference electrodes (not shown) are formed on opposite surfaces of transparent glass substrates 124A, 124B. A layered product 127 is held via the transparent glass substrates 124A, 124B. The layered product 127 has a structure of a first polymer liquid crystal complex layer 131, a second polymer liquid crystal complex layer 132 and a third polymer liquid crystal complex layer 133 being layered. The first to third polymer liquid crystal complex layers 131-133 are the polymer dispersion type liquid crystal layers in which liquid crystal droplets 139 are dispersed in polymers 138 [col 48 line 57-col 49 line 3] (claims 1 and 3). Nakao et al. also teaches the term "polymer dispersion type claims 2 and 3). Nakao et al. further teaches as for the liquid crystal materials, various kinds of liquid crystal materials, such as nematic liquid crystals may be employed [col 32 lines 50-51] (claim 9). Nakao et al. does not teach the composition comprising an ionic compound.
	However, Toriyama et al. teaches a nematic liquid crystal composition having an improved response to a pulsating driving voltage for effecting a dynamic scattering mode which comprises a predominant amount of a nematic liquid crystal having properties of the dynamic scattering mode and an onium halide salt having a nitrogen atom as a nucleus [abstract] such as hexadecyltrimethylammonium bromide [col 3 lines 56-57] which is equivalent to an ionic compound, specifically a quaternary ammonium salt having a cetyltrimethyl-ammonium cation of instant claims 1, 7, and 8. Toriyama et claim 10). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. In the instant case, Toriyama et al. teaches it is known to add an onium halide salt (ionic compound) to nematic liquid crystals to improve its scattering effect. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nakao et al. to include the onium halide salt, specifically hexadecyltrimethylammonium bromide, of Toriyama et al. to the polymer dispersion type liquid crystal layers of Nakao et al. to improve the scattering effect.
Claims 4, 5, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al. (U.S. 6,452,650) in view of Toriyama et al. (U.S. 3,966,631) as applied to claim 1 above, and further in view of Min et al. (U.S. 2015/0131033).
With regard to claims 4 and 5, Nakao in view of Toriyama teach as the polymerizable materials, various kinds of polymerizable materials which are polymerized by light or heat to produce polymer compounds having transparency may be employed [col 33 lines 4-7] but do not teach the polymer is a soft polymer material comprising a silicone elastomer, specifically a polydimethylsiloxane material.
However, Min et al. teaches a liquid crystal device which can be driven in the normally black mode [abstract] including a liquid crystal layer, and the liquid crystal layer includes a polymer network and a liquid crystal compound. Also, the liquid crystal 

    PNG
    media_image2.png
    116
    397
    media_image2.png
    Greyscale
[0119] which is equivalent to a soft polymer material comprising a silicone elastomer, specifically a polydimethylsiloxane material of instant claims 4 and 5. Min et al. also teaches a device capable of being driven at a low driving voltage can be provided in the present invention. For example, the device can be realized so that the device can be driven in a normally transparent mode or a normally black mode. Also, the device has other excellent characteristics such as contrast ratio. Such a liquid crystal device can be applied to various light modulation devices such as smart windows, window-protecting films, flexible display devices, active retarders for displaying 3D images, or viewing angle-adjusting films [0109]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the silicon compound precursor of Min et al. as the polymerizable material of Nakao in view of Toriyama in order to achieve a device having a low driving voltage and excellent contrast ratio.
	With regard to claims 11 and 12, Nakao in view of Toriyama teach the above display element having substrates and electrodes but do not teach first and second alignment layers.
Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. In the instant case, Min et al. teaches it is known to use alignment layers in devices driven in a normally black mode (scattering when on). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nakao in view of Toriyama to include the alignment layers of Min et al. through common knowledge and routine experimentation in the liquid crystal art.
Claim 12 recites “such that when a voltage is provided…an electric field is applied”, claims 13 and 14 recite “when there is no voltage”, and claims 15 and 16 recite “when a voltage…is applied” which are considered product-by-process language. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985). Nevertheless, Min et al. teaches the haze in 
	With regard to claim 17, Min et al. teaches the liquid crystal cell may be realized as a flexible device [0107] which inherently requires flexible substrates, thus meeting the claimed limitations.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al. (U.S. 6,452,650) in view of Toriyama et al. (U.S. 3,966,631) and Min et al. (U.S. 2015/0131033) as applied to claims 12 above, and further in view of Roberts et al. (U.S. 2009/0153756).
With regard to claim 18, Nakao in view of Toriyama and Min teach the above device and liquid crystal material. Min also teaches liquid crystal device can be applied to various light modulation devices such as smart windows, window-protecting films, flexible display devices, active retarders for displaying 3D images, or viewing angle-adjusting films [0109] but do not teach a sealant.
However, Roberts et al. teaches a liquid crystal display is disclosed, including first and second opposing substrates separated by a cell gap. The cell gap has an inner liquid crystal region including a liquid crystal composition, an outer sealant region including a sealant that bonds the first and second opposing substrates together, and a void region between the inner liquid crystal region and the outer sealant region [abstract] and the sealant may be selected by subjecting the cell to appropriate environmental testing, typically elevated temperature and humidity conditions as described above [0050]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a sealant 
Claim 18 recites “to protect” which refers to the function of the sealant. It has been held that a recitation with respect to the manner in which a claimed composition is intended to be used does not differentiate the claimed composition from a prior art composition satisfying the claimed structural limitations. Ex Parte Masham, 2, USPQ2d 1647 (1987). This recitation of the composition is drawn to intended use; therefore, this limitation does not add any patentable weight to the claim (MPEP 2106).
With regard to claim 19, Nakao in view of Toriyama and Min teach the above device and liquid crystal material. Min also teaches liquid crystal device can be applied to various light modulation devices such as smart windows, window-protecting films, flexible display devices, active retarders for displaying 3D images, or viewing angle-adjusting films [0109] but does not teach an adhesive layer with a removable backing used for attaching said device to a window etc.
However, Roberts et al. teaches a liquid crystal display in which the substrate can include multiple layers of material and can be permanently or temporarily attached to an adhesive layer. For example, a release liner (removable backing) can be temporarily attached and then removed for attachment of the adhesive layer to another substrate [0022] such as the window taught by Matsuda. It should be noted that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. In the instant case, Roberts et al. teaches it .
Response to Arguments
	Due to the amendment filed December 17, 2020 of instant claim 1, the 102(a)(1) rejections over Lee and Fan, and the 103 rejections over Fan in view of Hiji, Matsuda, and Roberts have been withdrawn. Applicant’s arguments with regard to these rejections have been considered but are moot due to the amendment of instant claim 1.
Due to the amendment of the abstract and specification, the objections have been withdrawn.
Due to the amendment of instant claims 2-11, the objection has been withdrawn.
Applicant’s arguments with respect to the 112(a) rejection have been fully considered and are persuasive.  The 112(a) rejection of claims 1-19 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 9:30-6:00 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722